UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2386


MR. CALVIN CHILDS-BEY,

                Plaintiff - Appellant,

          v.

MAYOR AND CITY COUNCIL OF BALTIMORE,

                Defendant – Appellee,

          and

DEPARTMENT OF PUBLIC WORKS BUREAU OF WATER AND WASTEWATER;
DR. LORENZO HESTER, Human Resources Executive; STEVE
BLATTERMAN, Supervisor of Environmental Services; GENE
SCAPULLA, Environmental Services Manager; EDWARD J. BRADY,
Traffic Maintenance Worker 1, Acting Watershed Maintenance
Supervisor; MARVIN C. PAYNE, Motor Vehicle 1, and Acting
Watershed Maintenance Supervisor; REGINA GRANDE BROWN, Human
Resources Executive; DEBRA MOORE CARTER, Labor Commissioner;
TREVOR TAYLOR, Chief Shop Steward on Union; GLENARD S.
MIDDLETON, SR., President. Balto. Mun. Empl. & AFSCME coun.
67 local 44; RALPH COLLISON, Bureau Head on Environmental
Services; MILES WOODHOUSE, Human Resources Executive; CONNIE
WILKERSON, Administrative Officer 1; CHRISTINE E. HOOPER,
Administrative Officer Environmental Services Div.; GARY
HINES, Shop Steward Local Union # 44; DAVID SCOTT, Director
of Public Works; GARY SQUIRES, Heavy Equipment Optr. II;
ANDREW L. MORRIS, Heavy Equipment Operator II; LUKE
BRACKETT, Ranger; ROBERT GUY, Investigator, the Dept. of
Public Works; JAMES D. LEVY, M.D., Occupational Medical
Agency; KYLE ELLIOTT, Comm Laborer Adm. Off of Environmental
Services; DORTHY BRYANT, Vice President, of the Local 44
UNION AFSCME; AMERICAN FEDERATION OF STATE COUNTY AND
MUNICIPAL EMPLOYEES UNION LOCAL 44; CITY OF BALTIMORE;
DISTRICT COUNCIL 67, AMERICAN FEDERATION OF STATE, COUNTY
AND MUNICIPAL EMPLOYEES,
                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Timothy J. Sullivan, Magistrate Judge.
(1:10-cv-02835-TJS)


Submitted:   March 27, 2014                 Decided: March 31, 2014


Before MOTZ, Circuit    Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Childs-Bey, Appellant Pro Se. Marla Y. Johnson, Sabrina
Willis, BALTIMORE CITY LAW DEPARTMENT, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

           Calvin Childs-Bey appeals the magistrate judge’s 1 order

granting   summary   judgment   for       Defendants   and   dismissing   his

employment discrimination action.             On appeal, we confine our

review to the issues raised in the Appellant’s brief.               See 4th

Cir. R. 34(b).       Because Childs-Bey does not challenge in his

informal brief the basis for the magistrate judge’s disposition,

he has forfeited appellate review of the order.              Accordingly, we

affirm the magistrate judge’s judgment.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                    AFFIRMED




     1
       The parties consented to proceeding to final judgment
before a magistrate judge. See 28 U.S.C. § 636(c) (2006).



                                      3